Exhibit 99.1 United States Heating Oil Fund, LP Monthly Account Statement For the Month Ended February 28, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (496,843) Unrealized Gain (Loss) on Market Value of Futures 2,142 Interest Income 995 Total Income (Loss) $ (493,706) Expenses Investment Advisory Fee $ 1,820 Brokerage Commissions 465 NYMEX License Fee 75 Non-interested Directors' Fees and Expenses 19 Other Expenses 7,700 Total Expenses 10,079 Expense Waiver (7,245) Net Expenses $ 2,834 Net Gain (Loss) $ (496,540) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 2/1/09 $ 4,389,372 Net Gain (Loss) (496,540) Net Asset Value End of Period $ 3,892,832 Net Asset Value Per Unit (200,000 Units) $ 19.46 To the Limited Partners of United States Heating Oil Fund,
